                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01746-NYW

JAMES RANDY KEE,

       Plaintiff,

v.

TOWN OF MOUNTAIN VILLAGE and
KIMBERLY MONTGOMERY,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

Magistrate Judge Nina Y. Wang

       This matter comes before this court on Defendants Town of Mountain Village (the

“Town”) and Kimberly Montgomery’s (“Ms. Montgomery” and collectively, “Defendants”)

Motion to Dismiss Plaintiff’s First Amended Complaint (“Motion to Dismiss”) [#26, filed

September 30, 2019], and Plaintiff James Randy Kee’s (“Plaintiff” or “Mr. Kee”) Motion to

Amend/Correct/Modify First Amended Complaint (“Motion to Amend”), [#33, filed October 25,

2019]. The undersigned considers the Motions pursuant to 28 U.S.C. § 636(c) and the Order of

Reference dated August 7, 2019, [#22]. This court concludes that oral argument will not materially

assist in the resolution of this matter. Accordingly, having reviewed the Motions, associated

briefing, and applicable case law, this court GRANTS the Defendants’ Motion to Dismiss in its

entirety and DENIES Plaintiff’s Motion to Amend.

                                 FACTUAL BACKGROUND

       The court draws the following facts from the First Amended Complaint [#14] and presumes

they are true for purposes of the instant Motions. Mr. Kee was hired as a Building Official with
the Town of Mountain Village in May 2012. [#14 at ¶ 6]. In this role, Mr. Kee was responsible

for ensuring the Town’s adherence to applicable building codes for all building projects undertaken

by the Town. [Id.]. Mr. Kee’s ability to perform his responsibilities as Building Official was

supported by his extensive background in construction and building regulations, as well as his

knowledge of the codes and zoning variances applicable to the Town of Mountain Village building

projects he oversaw. [Id.].

       In 2017, the Town hired a new Planning Director, Michelle Haynes (“Ms. Haynes”). [Id.

at ¶ 8]. Mr. Kee noticed a “distinct change in how the building department was managed” after

Ms. Haynes was hired, and Ms. Haynes began to question Mr. Kee’s aptitude as Building Official.

[Id.]. Ms. Haynes also requested that Mr. Kee apply building codes other than those adopted by

the Town, notwithstanding the fact that the projects she asked Mr. Kee to apply new building codes

to were managed by the Town. [Id.].

       Subsequently, Mr. Kee respectfully but firmly stated concerns to both Ms. Haynes and

other managers in the Planning Department regarding the impropriety of applying new building

codes to Town projects. [Id. at ¶ 9]. Among his concerns were violations of existing building

codes that created a “serious hazard to the safety and wellbeing of the citizens and visitors of the

Town.” [Id.]. Mr. Kee was reprimanded by Ms. Haynes for “not being a team player” when he

continued to request that the Town adhere to its own building codes. [Id. at ¶ 10]. She also publicly

ridiculed Mr. Kee during meetings. [Id.].

       While it was not his responsibility to do so as Building Official, Mr. Kee raised concerns

to management when he felt that Town building projects contained flaws that would cause waste

for the community. [Id.]. Mr. Kee was met with hostility when he voiced these concerns to

management. [Id.].



                                                 2
       On December 20, 2018, Mr. Kee received his first poor evaluation from the Town. [Id. at

¶ 12]. Ms. Haynes completed the evaluation and indicated that Mr. Kee “was not being a team

player and was causing negativity in the department as a result.” [Id.]. Because he disagreed with

some of the statements made in Ms. Haynes’s evaluation of him, Mr. Kee requested a review of

the evaluation. [Id.].

       On January 2, 2019, the Town’s Human Resources Department held a meeting with Mr.

Kee, wherein he was asked to sign a Resignation Agreement. [Id. at ¶ 13]. Per the terms of the

proposed Resignation Agreement, Mr. Kee was offered an opportunity to agree to resign from his

position as Building Official in exchange for three months of continued employment. [Id.]. Mr.

Kee was warned that, should he elect not to sign the Resignation Agreement, he would be

terminated. [Id.]. Mr. Kee did not sign the Resignation Agreement. [Id.].

       Shortly thereafter, Mr. Kee filed a termination grievance with the Town Manager,

Kimberly Montgomery. [Id.]. In a written response to Mr. Kee’s grievance, Ms. Montgomery

explained that Mr. Kee was not able to file a grievance for a resignation. [Id.]. Mr. Kee replied

by letter that he had not resigned from his position. [Id.]. That same day, Mr. Kee was escorted

from the building by security and provided his final paycheck. [Id.].

       Mr. Kee was later approached by members of the local building community who

communicated “knowledge that [Mr. Kee] had been escorted out of the building and terminated

from his position.” [Id. at ¶ 15]. Consequently, Mr. Kee has been forced to defend himself to

members of the local building community regarding the manner of his removal as Building Official

for the Town, and has struggled to obtain employment. [Id.].




                                                3
                               PROCEDURAL BACKGROUND

       Believing the Town’s conduct (1) violated Colorado statutory whistleblower protections,

and (2) constituted deprivations of his property and liberty interests in contravention of 42 U.S.C.

§ 1983, Mr. Kee filed a Complaint in the San Miguel County District Court on May 16, 2019,

naming only the Town as a Defendant. See [#1, #5]. The Town subsequently removed the case

to the United States District Court for the District of Colorado on the basis of federal question

jurisdiction. [#1]. On June 24, 2019, the Town filed a Motion to Dismiss for Failure to State a

Claim. [#11]. In Response, Mr. Kee filed his First Amended Complaint as a matter of right, [#14],

thereby mooting without prejudice the Town’s pending Motion to Dismiss, see [#16]. Ms.

Montgomery was added as a Defendant in Mr. Kee’s First Amended Complaint. [#14]. In his

First Amended Complaint, Mr. Kee asserts a claim for violation of 42 U.S.C. § 1983 against the

Town for denying him his property interest in his position “without any hearing despite multiple

requests for the actions being taken to be reviewed by management” (“Count I”), [id. at ¶¶ 16-26];

against all Defendants for deprivation of his liberty interest in violation of 42 U.S.C. § 1983

(“Count II”), [id.at ¶¶ 27-30]; and for violation of Colo. Rev. Stat. § 24-114-102 against all

Defendants (“Count III”), [id. at ¶¶ 31-33].

       Defendants filed the instant Motion to Dismiss for Failure to State a Claim on September

30, 2019. [#26]. Plaintiff filed his Response to the Motion to Dismiss on October 25, 2019. [#32].

That same day, Plaintiff filed the instant Motion to Amend/Correct/Modify First Amended

Complaint. [#33]. Defendants filed both their Reply to the instant Motion to Dismiss and their

Response to the instant Motion to Amend on November 15, 2019. [#36; #37]. Plaintiff filed his

Reply to the Motion to Amend on November 22, 2019. [#38]. Thus, both the Motion to Dismiss




                                                 4
and Motion to Amend are fully briefed. Because both the Motion to Dismiss and the Motion to

Amend are ripe, I consider the Parties’ arguments below.

                                      LEGAL STANDARDS

I.     Fed. R. Civ. P. 12(b)(6)

       A court may dismiss a complaint for “failure to state a claim upon which relief can be

granted” under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 12(b)(6).

In deciding a motion under Rule 12(b)(6), the court must “accept as true all well-pleaded factual

allegations . . . and view these allegations in the light most favorable to the plaintiff.” Casanova

v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010) (internal quotation marks omitted). A plaintiff

may not rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); see also Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (explaining that plausibility refers “to the scope

of the allegations in a complaint,” and that the allegations must be sufficient to nudge a plaintiff’s

claim(s) “across the line from conceivable to plausible.”).

II.    Fed. R. Civ. P. 15

       Rule 15(a) of the Federal Rules of Civil Procedure governs motions to amend when (as

here) the moving party seeks leave to amend its pleadings on or before the deadline for joinder of

parties and amendment of pleadings set by the Scheduling Order.                  See Fernandez v.

Bridgestone/Firestone, Inc., 105 F. Supp. 2d 1194, 1195 (D. Colo. 2000) (explaining that the

movant need not demonstrate good cause under Rule 16(b) under such circumstances). Rule

15(a)(2) provides that leave to amend “shall be freely given when justice so requires.” Fed. R.



                                                  5
Civ. P. 15(a)(2). “Indeed, Rule 15(a)’s purpose is to provide litigants the maximum opportunity

for each claim to be decided on its merits rather than on procedural niceties.” Warnick v. Cooley,

895 F.3d 746, 754-55 (10th Cir. 2018) (internal quotation marks omitted). But the court may

refuse leave to amend upon a showing of undue delay, undue prejudice to the opposing party, bad

faith or dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility

of amendment. See Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). Whether to

allow amendment is within the trial court’s discretion. Burks v. Oklahoma Publ’g Co., 81 F.3d

975, 978-79 (10th Cir. 1996).

          Futility of amendments under Rule 15. Courts, in their discretion, may deny leave to

amend upon a determination that such amendment would be futile. See Castleglen, Inc. v.

Resolution Trust Corp., 984 F.2d 1571, 1585 (10th Cir. 1993). “A proposed amendment is futile

if the complaint, as amended, would be subject to dismissal.” Full Life Hospice, LLC v. Sebelius,

709 F.3d 1012, 1018 (10th Cir. 2013) (internal quotation marks omitted). While courts sometimes

decline to consider futility in favor of a subsequent motion to dismiss, Gen. Steel Domestic Sales,

LLC v. Steelwise, LLC, No. 07-CV-01145-DME-KMT, 2008 WL 2520423, at *4 (D. Colo. Jun.

20, 2008) (suggesting that a “futility argument seems to place the cart before the horse,” and is

better suited for a Rule 12(b)(6) motion), this court finds that it is more efficient in this case to

consider the Parties’ arguments in the context of this instant motion instead of awaiting another

round of motions practice. “If a party opposes a motion to amend [...] on the grounds of futility,

the court applies the same standard to its determination of the motion that governs a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).” JDK LLC v. Hodge, No. 15-CV-00494-NYW, 2015 WL

5766466, at *2 (D. Colo. Oct. 2, 2015) (citation and internal quotation marks omitted) (ellipsis

added).



                                                 6
                                           ANALYSIS

I.     Count I -- § 1983 Property Interest

       A.      Motion to Dismiss

       Plaintiff claims that the Town committed a § 1983 violation by allegedly denying Plaintiff

due process before depriving him of a property interest, presumably under the Fourteenth

Amendment. 1 “[A] municipality can only be liable under § 1983 if its unconstitutional policy or

custom caused the plaintiff’s constitutional deprivation.” Custinger v. City of Derby, 591 Fed.

App’x 689, 691 (10th Cir. 2015) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690, 694

(1978)). In other words, to succeed on a § 1983 claim against a municipality, a plaintiff must show

(1) a predicate constitutional deprivation, (2) a municipal policy or custom, and (3) causation. See

id.

       The Town moves to dismiss Count I for a variety of reasons, including for failure to allege

municipal liability under Monell and its progeny and for failure to allege a cognizable

constitutional deprivation.   [#26].   This court first considers the sufficiency of Plaintiff’s

Complaint as it relates to the underlying alleged constitutional deprivation, i.e. whether Mr. Kee

states a cognizable claim that the Defendants unconstitutionally deprived him of a property interest

in his continued employment. Because I conclude that Plaintiff has failed to allege a constitutional

deprivation of a protected property interest without due process, my analysis begins and ends there.

       In order to establish a property interest in public employment protected by due process

guarantees, a plaintiff must show a right to continued employment. Cleveland Bd. of Educ. V.

Loudermill, 470 U.S. 532, 538 (1985). In the Tenth Circuit, property interests are created by “state




1
  The First Amended Complaint does not identify the constitutional amendment that Plaintiff
alleges was violated by the Town. See generally [#14 at ¶¶ 16-26].
                                                 7
law, contracts, or other mutually explicit understandings[.]” Tiegen v. Renfrow, 511 F.3d 1072,

1079 (10th Cir. 2007). Only if a public employee has a property interest in his employment does

there need to be “some kind of hearing prior to the discharge of [the] employee.” Id. at 1079

(internal quotations and citation omitted).

       “[I]n Colorado, an employee is presumed to be at-will and can be terminated without cause

or notice, and his termination does not give rise to a cause of action,” unless the Plaintiff can

establish that he had a legitimate expectation of continued employment by means of tenure, a

contract for a fixed term of employment, an implied contract for continued employment, or by

state law. See Rooker v. Ouray Cnty., 841 F. Supp. 2d 1212, 1217 (D. Colo. 2012) (finding that

local government employees “hold their posts at the pleasure of the proper local government

authorities and can be dismissed without cause, in the absence of restrictions or limitations

provided by law.”).

       In this case, Plaintiff asserts a property interest in his continued employment with the

Town. Plaintiff advances a variety of theories to support his claim that he had a cognizable

property interest in his continued employment. First, he argues that at least one of two Colorado

statutes, C.R.S. §§ 24-114-101 and 24-50.5-103, afford him protection as a whistleblower and

therefore create a property interest in his employment notwithstanding his alleged whistleblowing

activities. [#14 at ¶ 18]. Second, he argues that a whistleblowing provision in the Town’s

Employee Handbook operates as an implied contract of continued employment with the Town.

[Id. at ¶ 20]. Third, and in the alternative, Plaintiff argues that Colorado common law recognizes

an action for wrongful termination against public policy and that this law creates a property interest

in his continued employment with the Town. [Id. at ¶¶ 21–25].




                                                  8
       Colo. Rev. Stat. § 24-114-102. Plaintiff alleges that he is protected by, and the Town

violated, C.R.S. § 24-114-101, et seq. [Id. at ¶ 18]. Specifically, Plaintiff contends that the Town

would fall under the statute’s jurisdiction as an entity that is party to a state agreement. [Id.].

Under the statute, “no appointing authority or supervisor of a private enterprise under contract with

a state agency shall initiate or administer any disciplinary action against any employee on account

of the employee’s disclosure of information concerning said private enterprise.” C.R.S. § 24-114-

102. Under this provision, an “‘[e]mployee’ means any person employed by a private enterprise

under contract with a state agency,” and “‘[d]isclosure of information’ means the written

provisions of evidence to any person, or the testimony before any committee of the general

assembly, regarding any action” taken by “a private enterprise under contract with a state agency

which, if not disclosed, could result in the waste of public funds, could endanger the public health,

safety, or welfare, or could otherwise adversely affect the interests of the state.” C.R.S. §§ 24-

114-101(2), (3).

       Defendants argue in their Motion to Dismiss that C.R.S. § 24-114-101, et seq., does not

apply to Plaintiff’s former employment with the Town because (a) Plaintiff is not an “employee”

under the statute because the Town is not a “private enterprise under contract with a state agency,”

and (b) Plaintiff’s alleged whistleblowing fails to meet the statute’s definition of “disclosure of

information.” [#26 at 8]. Accordingly, argue Defendants, Plaintiff has failed to plead a violation

of C.R.S. § 24-114-102, and in any case, the statue does not create a property interest in continued

employment. [Id. at 8-9]. For the following reasons, this court finds that C.R.S. § 24-114-101, et

seq., fails to create a property interest in continued employment for Plaintiff upon which to base

his alleged § 1983 violation.




                                                 9
       The Town is not a private enterprise but a public entity, and the plain language of Colo.

Rev. Stat. § 24-114-102 limits the statute’s protections to a private enterprise employee. As the

Town explained, “employee” is defined as “any person employed by a private enterprise under

contract with a state agency.” Colo. Rev. Stat. § 24-114-101(2). Despite Mr. Kee’s argument in

Response, [#32 at 7-8], he cites no authority to support the proposition that the Town should be

considered a private enterprise. Indeed, such an argument contradicts Mr. Kee’s contention that

he is a state employee for the purposes of Colo. Rev. Stat. § 24-50.5-103, as discussed below.

Instead, this court takes judicial notice that the Town is incorporated as a Home Rule Municipality

of Colorado. See [#26 at 13]; see also https://townofmountainvillage.com/site/assets/files/25834/town-

of-mountain-village-home-rule-charter.pdf.

       Colo. Rev. Stat. § 24-50.5-103. Under Colo. Rev. Stat. § 24-50.5-103, “a supervisor shall

not initiate or administer any disciplinary action against an employee on account of the employee’s

disclosure of information.” Here, an “‘[e]mployee’ means any person employed by a state

agency.” C.R.S. § 24-50.5-102(2), (3). Again, Mr. Kee contends that this provision applies not

only to state employees, but also to municipal employees by implication. [#32 at 8-9]. This court

respectfully disagrees.   A court in this District explicitly held that “the plain terms of the

whistleblower statute apply only to state employees,” aptly observing that “[i]f the Colorado

General Assembly had intended the statute to cover employees of other governmental entities, it

could easily have so provided.” Clark-Wine v. City of Colorado Springs, 556 F. Supp. 2d 1238,

1249 (D. Colo. 2008). Plaintiff cites no authority, and this court could independently find none,

that applies § 24-50.5-103 outside the context of a state employee. Nor am I persuaded that § 24-

50.5-103 can simply be extended by implication. Accordingly, I conclude that Colo. Rev. Stat. §

24-50.5-101, et seq., is inapplicable to Plaintiff’s former employment with the Town.



                                                 10
       In his Motion to Amend, Plaintiff seeks to add not allegations but legal conclusions and

case law to his third claim for relief. [#33]. Specifically, he proposes the following additional

language:

       After the good faith effort is made the employee should not receive disciplinary
       action as a result of the disclosure. Disclosure under this statute can include
       statements made to a direct supervisor regarding the concerns protected in the
       statute. See Gansert v. State of Colorado, 348 F.Supp.2d 1215, 1228 (2004) [sic].

[#33-2 at ¶ 38]. Elsewhere in the Complaint, Plaintiff seeks to add the following language to

support a claim under either C.R.S. § 24-50.5-103 or § 24-114-101.

       These laws specifically state, ‘no appointing authority nor any supervisor . . . shall
       initiate or administer any disciplinary action against any employee on account of
       the employee’s disclosure’ under the statute. The projects that Mr. Kee was
       concerned with involved Colorado State funds and regulation. As such he should
       be protected under these statutes either as an employee of a subdivision of the State
       under C.R.S. § 24-50.5-103 or an employee of a Private enterprise under contract
       with a state agency under C.R.S. § 24-114-101. . . . The definition of Private
       enterprise under contract with a state agency in the Statute is very broad and
       includes any ‘legal Entity which is a party to any type of state agreement.’

[#33-2 at ¶ 24]. But “conclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.” Parker v. Stryker Corp., 584 F. Supp.

2d 1298, 1299 (D. Colo. 2008) (internal citations omitted). Accordingly, Plaintiff’s proposed

amendments are futile and do not save his claim from dismissal for failure to state a claim under

Rule 12(b)(6).

       Having determined that neither § 24-114-101 et seq. nor § 24-50.5-101 et seq. are

applicable to Plaintiff, this court need not further consider whether his disclosure was sufficient to

satisfy either statute’s definition of “disclosure of information” or whether either statute creates a

protectable property interest in continued employment.

       Employee Handbook Whistleblower Provision.              Plaintiff identifies a whistleblower

provision in the Town’s Employee Handbook that outlines “a procedure the town [sic] of Mountain


                                                 11
Village must follow to investigate retaliation complaints,” and argues that this provision creates

“an implied contract or at a minimum an expectancy of continued employment under these

circumstances.” [#14 at ¶ 20]. Specifically, Plaintiff alleges that the provision states that, “[t]he

town is committed to protecting employees from interference with or retaliation for having made

a protected disclosure or for having refused an illegal order.” [Id.]. Therefore, alleges Plaintiff,

the Town “did not follow its policy to investigate” Mr. Kee’s claim that he was retaliatorily

terminated. [Id.].

       In their Motion to Dismiss, Defendants point to a different provision in the same Employee

Handbook in support of their argument that the handbook “clearly and expressly states that it is

not a contract of employment nor does it guarantee continued employment.” [#26 at 11]. 2 The

Employee Handbook states in bold, capitalized text that “the language used in this handbook and

any verbal statements of management are not intended to constitute a contract of employment,




2
  On Rule 12(b)(6) motions to dismiss the court “may consider in addition to the complaint,
documents incorporated by reference into the complaint . . . and documents plaintiff[] relied upon
in bringing suit.” Slater v. A.G. Edwards & Sons, Inc., 719 F.3d 1190, 1196 (10th Cir. 2013).
“Because this [Motion] involves a Rule 12(b)(6) dismissal,” the court draws the facts from Mr.
Kee’s First Amended Complaint; “from exhibits submitted with it or incorporated by reference;
and from ‘documents referred to in the complaint if the documents are central to the plaintiff’s
claim and the parties do not dispute the documents’ authenticity.’” Davis v. BAE Systems Tech.
Sols. & Servs., Inc., 764 Fed. Appx. 741, 742 n.1 (10th Cir. 2019) (quoting Smith v. United States,
561 F.3d 1090, 1098 (10th Cir. 2009)). Here, Mr. Kee’s First Amended Complaint specifically
references the Town’s Employee Handbook. See, e.g., [#14 at ¶ 20]. And the Employee
Handbook—the authenticity of which is undisputed—is central to Mr. Kee’s claim that he had a
property interest in his continued employment with the Town. See [id. at 5–6]. Indeed, allegations
contained in the Mr. Kee’s First Amended Complaint quote the Employee Handbook verbatim.
See [id. at ¶ 20]. In other words, the “parties do not dispute the authenticity of th[e] [Employee
Handbook], and they are central to [Mr. Kee]’s claims because . . . [Mr. Kee] drew many of the
allegations in the [First] Amended Complaint from them, sometimes verbatim[.]” Davis, 764 Fed.
Appx. at 742 n.1. Accordingly, I conclude that the Employee Handbook, in its entirety, may factor
into disposition of these Motions without conversion to a motion for summary judgment.
                                                 12
either express or implied, nor are they a guarantee of employment for a specific duration.” [#50-

1 at 50].

        In Response, Plaintiff argues that the “Town Manager did not initiate th[e] process . . .

indicated in the Handbook, which requires a review of [Mr. Kee’s] complaint by the Audit

Committee.” [#32 at 11]. Thus, argues Plaintiff, “[t]here is a question of fact as to whether the

Plaintiff had a continued expectancy in employment under the protections indicated in the[]

[Employee Handbook] procedures.” [Id.].

        In light of the Employee Handbook’s express disclaimer of any implied contract for

continued employment, I find that the whistleblower provision therein falls short of creating either

an implied contract or an expectancy of continued employment from which Mr. Kee can assert a

property interest. Moreover, the whistleblower provision of the Employee Handbook reflects a

procedural protection, rather than a substantive property interest. “[I]t is well established that ‘an

entitlement to nothing but procedure cannot be the basis for a property interest and by themselves,

procedural protections do not support a legitimate claim of entitlement to future employment,” and

“this rule applies with equal force to procedural guarantees set forth in employee handbooks.”

Angell v. Fairmont Fire Protection District, 907 F. Supp. 2d 1242, 1259 (D. Colo. 2012). For the

foregoing reasons, I conclude that the Employee Handbook does not create a property interest for

purposes of Mr. Kee’s first claim of relief under § 1983.

        Wrongful Termination Against Public Policy. Finally, Plaintiff alleges that he “was

terminated from his position because he was questioning his supervisor and other management of

the Town of Mountain Village on violations of building codes that were occurring in the building

projects that the Town of Mountain Village was completing.” [#14 at ¶ 21]. Because Colorado

recognizes an action for wrongful termination against public policy after Martin Marietta Corp. v.



                                                 13
Lorenz, 823 P.2d 100 (Colo. 1992), argues Plaintiff, his termination constitutes a deprivation of a

property interest in his continued employment with the Town. [#14 at ¶ 21]. Defendants argue in

their Motion to Dismiss that Plaintiff’s property interest here fails because there is no cognizable

“due process claim of wrongful discharge in violation of public policy.” [#26 at 12].

       In Colorado, a claim of wrongful termination in violation of public policy is a tort. See

Martin Marietta, 823 P.2d at 115 (“[A] claim for wrongful discharge based on the public-policy

exception to the at-will employment doctrine sounds in tort[.]”). Contrary to Plaintiff’s assertion,

Martin Marietta did not create a property interest in employment to pursue a constitutional due

process violation; it merely confirmed the existence of a state tort law action. But “the fact that

the public policy exception created a right of action in certain circumstances does not, by itself,

mean that employees discharged for reasons that violate public policy are given a property right in

their employment.” Beck v. City of Durham, 129 F. Supp. 2d 844, 850-51 (M.D.N.C. 2000). See

also Bennett v. Watters, 260 F.3d 925, 929 (8th Cir. 2001) (holding that the right not to be

discharged in violation of state’s public policy is not a property interest for procedural due process

purposes); Reitz v. Persing, 831 F. Supp. 410 (M.D. Penn. 1993) (holding that a state public policy

exception to the at-will employment does not create a property interest in employment); Jenkins

v. City of Russellville, 2007 WL 2081106, at *6 n.1 (W.D. Ky. July 18, 2007) (collecting cases).

       And the court “does not find—and Plaintiff does not cite—any authority” under Colorado

law that “stands for the proposition that [Colorado] public policy creates property rights in

employment.” Beck, 129 F. Supp. 2d at 851. Accordingly, this court will “not expand upon the

meaning of the public policy exception to employment-at-will status” under Colorado state law.

Id. “Therefore, because Plaintiff had no property interest in continued employment,” this court




                                                 14
“finds that Plaintiff has failed to state a § 1983 claim against Defendants for violation of

substantive or procedural due process rights.” Id.

       Accordingly, this court concludes that dismissal of Count I, without leave to amend, is

appropriate.

II.    Count II -- § 1983 Liberty Interest

       A.      Motion to Dismiss

       Plaintiff asserts his second § 1983 claim against both the Town and Ms. Montgomery, and

Plaintiff characterizes his second § 1983 claim as “asserting a lack of due process based on the

lack of a name clearing hearing.” [#32 at 5]. Defendants move to dismiss Plaintiff’s second claim

for relief for failure to plead any of the requisite elements of Plaintiff’s § 1983 liberty interest

claim. Ms. Montgomery also moves to dismiss Count II, arguing that she is only sued in her

official capacity. [#26 at 5-6].

       Defendants argue that Plaintiff has failed to plead each of the four requisite elements to

demonstrate a deprivation of Plaintiff’s liberty interest. [#26 at 16–17]. To plead a § 1983 claim

on grounds that the government infringed upon a public employee’s liberty interest, a plaintiff

must allege that (1) the government made a statement that “impugn[s] the good name, reputation,

honor, or integrity of the employee;” (2) the statement is false; (3) the statement is “made during

the course of employment and forecloses other employment opportunities;” and (4) the statement

is disclosed publicly. See McDonald v. Wise, 769 F.3d 1202, 1212 (10th Cir. 2014) (internal

quotations and citations omitted). “These elements are not disjunctive,” and “all must be satisfied

to demonstrate deprivation of the liberty interest.” Workman v. Jordan, 32 F.3d 475, 481 (10th

Cir. 1994).




                                                15
       For the following reasons, I find that Plaintiff has failed to allege the falsity of the alleged

statement and thus fails to plead at least the second element of his liberty interest claim. Because

all four elements delineated in McDonald are necessary to Plaintiff’s second claim, I therefore

conclude—without addressing the sufficiency of Plaintiff’s Complaint with respect to the

remaining elements—that Plaintiff has failed to sufficiently state a claim in this regard.

       Plaintiff avers that “[a]fter he was escorted out of the building by security, Mr. Kee was

approached by individuals in the building community, who indicated knowledge that he had been

escorted out of the building and was terminated from his position.” [#14 at ¶ 15]. As a result,

alleges Plaintiff, he has “had to defend himself to the people in the building community who were

informed of the manner of his removal” and avers that he “has struggled to obtain employment in

the community.” [Id.]. But Plaintiff also alleges in his Complaint that (a) he was told that if he

didn’t sign the Resignation Agreement he would be terminated; (b) he did not sign the Resignation

Agreement; (c) he subsequently filed a grievance with Ms. Montgomery in light of his termination;

and (d) was escorted from the building as soon as he informed Ms. Montgomery that he had not

resigned. [Id. at ¶¶ 13–14]. Thus, Plaintiff has alleged both that he was (wrongfully) terminated

and that he was escorted from the building after communicating to Ms. Montgomery that he had

not resigned—in effect, communicating that he had elected to forego signing the Resignation

Agreement in favor of being terminated.

       According to the Complaint, any disclosure to the public regarding Mr. Kee’s removal was

accurate. He was escorted from the building, and he was terminated. Plaintiff alleges no additional

public statements made by the Town or Ms. Montgomery concerning his removal.


       B.      Motion to Amend




                                                 16
       Nor does Plaintiff’s Motion to Amend his operative Amended Complaint to include more

details about the alleged communication by Ms. Montgomery to individuals and businesses in the

building community change this court’s analysis. Specifically, he seeks to add an allegation that

       Mr. Kee was informed that Ms. Montgomery had herself verbally told the
       leadership of a local building organization, Pro-set, that Mr. Kee was escorted out
       of the building by police and had been fired. The management of Pro-set are
       involved in most building projects in the area and sit on the Design Review Board
       of the Town. Ms. Montgomery should have known that disclosure of these facts to
       the leadership of this organization would disseminate this information to the entire
       building community. Many of the remaining individuals that became aware of this
       information learned it from the management of Pro-Set.

[#33-2 at ¶ 19]. And although the operative Amended Complaint alleges that “security” escorted

Mr. Kee from the building, [#14 at ¶¶ 13, 15, 24, 28], Plaintiff proposes amendments to the

Complaint to change “security” to “police” in all instances, [#33-2 at ¶¶ 17, 19, 30, 34]. He also

proposes an amendment to include an allegation that “[t]he information was shared to the

community by Ms. Montgomery to important individuals in the building community,” and

ultimately “affected his reputation.” [#33-2 at ¶ 35].

       Plaintiff’s proposed amendments to his Amended Complaint do not alter this court’s

conclusion as to the insufficiency of his § 1983 claim for an alleged unconstitutional deprivation

of his liberty interest. The alleged amendments simply assert the same allegation, i.e., that Ms.

Montgomery verbally informed the leadership of a local building organization, Pro-set, that Mr.

Kee was escorted out of the building and had been fired. [#33-2 at ¶ 19]. Mr. Kee himself admits

that he was (wrongfully) terminated and escorted from the building (by security or police). The

proposed amendments do not allege the falsity of Ms. Montgomery’s statements—if anything, the

amendments reinforce the court’s conclusion on this point. Accordingly, I conclude that Plaintiff’s




                                                 17
proposed amendments to his § 1983 claim for deprivation of his liberty interest are futile and

dismissal of Count II, without leave to amend, is appropriate. 3

III.   Count III – Colo. Rev. Stat. § 24-50.5-103 (or, alternatively, § 24-114-102)

       For the reasons discussed in Sections I.A and I.B, infra, the two statutory whistleblower

protections Plaintiff claims that the Town violated when the latter terminated Plaintiff are

inapplicable to the instant action. Accordingly, Defendants’ Motion to Dismiss Plaintiff’s third

claim for relief is GRANTED and Plaintiff’s Motion to Amend is DENIED as to Count III.

IV.    Motion to Amend for Implied Contract Counts

       As part of his Motion to Amend Plaintiff seeks to include “two implied contract claims

based upon information in the Town of Mountain Village’s Municipal Code and Grievance

Procedures, as well as new information discovered regarding the disclosure of [Mr. Kee’s]

termination by [Ms. Montgomery] to the community.” See [#33 at 1]. Specifically, Plaintiff seeks

to add allegations about a provision in the Town’s Municipal Code and argues that this provision

creates an implied contract of continued employment and, therefore, a property interest—the

denial of which constitutes grounds for his § 1983 claim against the Town. [#33-2 at ¶ 22]. He

also seeks to add allegations related to a grievance procedure and argues that the Grievance

Procedure supports a claim of promissory estoppel and, therefore, the Town’s refusal to consider

his grievance acts as a denial of his due process rights in violation of § 1983. [Id. at ¶ 23].

       Defendants challenge Plaintiff’s Motion to Amend, in part, on futility grounds. “If a party

opposes a motion to amend [...] on the grounds of futility, the court applies the same standard to




3
  Because this court concludes that Mr. Kee fails to state a cognizable liberty interest against either
the Town or Ms. Montgomery, it does not pass on Ms. Montgomery’s individualized arguments
for dismissal.
                                                  18
its determination of the motion that governs a motion to dismiss under Fed. R. Civ. P. 12(b)(6).”

JDK LLC v. Hodge, No. 15-CV-00494-NYW, 2015 WL 5766466, at *2 (D. Colo. Oct. 2, 2015)

       Implied Contract of Continued Employment. Plaintiff avers that an implied contract of

continued employment existed between he and the Town, and he seeks to add an additional source

to his operative complaint to support this argument. Specifically, he alleges that the Town’s

Municipal Code provisions as they relate to Plaintiff’s former position as a Building Official create

an implied contract of continued employment. For the following reasons, I find that Plaintiff’s

proposed amendments to the operative Complaint are futile because—even with his proposed

amendments—he has failed to allege a cognizable implied contract of continued employment to

support his claim.

       As relevant here, Plaintiff proposes amendments to his operative Amended Complaint to

include the following allegations and legal conclusions.

       First, the municipal code indicates that no person shall interfere with the Building
       Official in the execution of his specific job duties. Further, the municipal code
       states that the Building Official shall receive the assistance of other officials of the
       Town to discharge his duties. This code would indicate that the Town had intended
       that the Building Official’s position to be [sic] secure in the execution of his
       assigned duties. . . . The intent of these provisions is obviously to ensure the safety
       of the citizens of the Town by offering some protection to this particular
       position. . . . The town through the Code provision and actions created an
       understanding that Mr. Kee would not lose his employment as a result of the
       appropriate execution of his job duties.

[#33-2 at ¶ 22]. Elsewhere, Plaintiff proposes amendments to include specific language from the

“Building Regulations” chapter of the Town’s Municipal Code, including a “non-interference

clause indicating that ‘persons shall not interfere with the Building Official carrying out any duties

or functions.’” [Id. at ¶ 8 (quoting Town of Mountain Village Municipal Code 17.7.2)].

       In Response to Plaintiff’s Motion to Amend, Defendants argue that the Municipal Code

does not create an implied contract of continued employment for Mr. Kee or a Building Official.


                                                 19
[#37 at 8]. “[I]n Colorado, [Mr. Kee] is presumed to be at-will and . . . his termination does not

give rise to a cause of action,” unless he can establish that he had a legitimate expectation of

continued employment by means of an implied contract for continued employment because, as a

public employee, Mr. Kee held his post “at the pleasure of the [Town] authorities and c[ould] be

dismissed without cause, in the absence of restrictions or limitations provided by law.” See

Rooker, 841 F. Supp. 2d at 1217.

       But here, as Defendants correctly point out, “[t]he Municipal Code language cited by the

Plaintiff does not state that a Building Official can only be terminated under certain grounds or

that he can only be terminated for cause or any other similar restriction.” [Id.]. Thus, I conclude

that “Plaintiff does not allege any facts from which the Court can infer that [he] had a contractual

arrangement entitling [him] to continued employment.” Hunter v. Council on Firefighter Training,

2017 WL 521573, at *3 (W.D. Okla. Feb. 8, 2017). “Accordingly,” even with Plaintiff’s proposed

amendments, I would “grant[] [a] motion to dismiss with regard to Plaintiff’s 42 U.S.C. § 1983

claims,” id. at *3, and therefore find that amendment in this regard is futile.

       Promissory Estoppel. Plaintiff proposes amendments to the operative complaint to include

allegations that the Town’s Grievance Procedure was not followed when he challenged his

termination and, therefore, that he was denied a property interest afforded to him therein.

Specifically, Plaintiff seeks to add the following allegations to support his claim that the Town’s

grievance procedure created a property interest in Mr. Kee’s continued employment.

       The grievance procedure also gave the Plaintiff the right to grieve the decision
       regarding his termination and he was denied this right. . . . The grievance procedure
       indicates that an employee may grieve a termination decision to the Town Manager.
       The Town Manager indicated after Mr. Kee’s termination that he could not grieve
       this decision because he resigned. She implied that he would have been able to
       grieve the decision had he not resigned. The Town Manager had taken this position
       despite receiving multiple statements by [Mr. Kee] to the contrary. By continuing
       to indicate that Mr. Kee resigned, [the Town Manager] denied him the due process

                                                 20
       allowed in the Town’s procedures. This process is separate from the Employee
       Handbook and includes no disclaimers other than a statement that a terminated
       employee may appeal the termination decision through this process. An employee
       such as Mr. Kee could reasonably believe that there were entitled to this grievance
       process as indicated in this policy.

[#33-2 at ¶ 23].

       Notwithstanding the absence of disclaimers in the grievance procedure, the grievance

procedure entitles employees like Mr. Kee to nothing more than procedure. And as this court

discussed above, “it is well established that an entitlement to nothing but procedure cannot be the

basis for a property interest.” Angell, 907 F. Supp. 2d at 1259. Accordingly, I find that the

foregoing proposed amendments to Plaintiff’s Complaint are futile.

       For theses reasons, it is appropriate to deny Plaintiff’s Motion to Amend.

                                        CONCLUSION

       Based on the foregoing, it is hereby ORDERED:

       (1)     Defendants’ Motion to Dismiss [#26] is GRANTED;

       (2)     Plaintiff’s Motion to Amend [#33] is DENIED;

       (3)     Plaintiff’s First Amended Complaint [#14] shall be DISMISSED without

               prejudice;

       (4)     Defendants, as the prevailing party, shall be awarded their costs pursuant to Rule

               54(d)(1) of the Federal Rules of Civil Procedure and D.C.COLO.LCivR 54.1; and

       (5)     The Clerk of the Court shall TERMINATE this matter accordingly.


DATED: December 11, 2019                             BY THE COURT:


                                                     _________________________
                                                     Nina Y. Wang
                                                     United States Magistrate Judge



                                                21
